In an action brought to recover for the alleged wrongful death of plaintiff’s intestate, as the result of a collision between an automobile driven by decedent’s husband and a bus owned by the corporate defendant and operated by defendant Johnson, judgment in favor of plaintiff, and order amending judgment, reversed on the *847law and a new trial granted, with, costs to abide the event, on the authority of Hunt v. Johnson (ante, p. 292), decided herewith. Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ., concur.